Nationwide VL Separate Account-C (Registrant) Nationwide Life and Annuity Insurance Company (Depositor) One Nationwide Plaza, 1-11-08 Columbus, OH 43215-2220 1-877-351-8808 TDD: 1-800-238-3035 STATEMENT OF ADDITIONAL INFORMATION Corporate Flexible Premium Variable Universal Life Insurance Policies This Statement of Additional Information ("SAI'') contains additional information regarding the corporate flexible premium variable universal life insurance policy offered by us, Nationwide Life and Annuity Insurance Company. This SAI is not a prospectus and should be read together with the policy prospectus dated May 23, 2007 and the prospectuses for the variable investment options available under the policy.The prospectus is incorporated by reference in this SAI.You may obtain a copy of these prospectuses by writing or calling us at our address or phone number shown above. The date of this Statement of Additional Information is May 23, 2007. Table of Contents Nationwide Life and Annuity Insurance Company 1 Nationwide VL Separate Account-C 1 Nationwide Investment Services Corporation (NISC) 2 Services 2 Underwriting Procedure 2 Net Amount at Risk 2 Target Premium 3 Illustrations 3 Advertising 3 Money Market Yields 3 Historical Performance of the Sub-Accounts 3 Tax Definition of Life Insurance 3 Financial Statements 7 Nationwide Life and Annuity Insurance Company We are a stock life insurance company organized under the laws of the State of Ohio in 1981 with its Home Office at One Nationwide Plaza, Columbus, Ohio 43215.We provide life insurance, annuities and retirement products.We are admitted to do business in all states, the District of Columbia and Puerto Rico.Nationwide is a member of the Nationwide group of companies and all of our common stock is owned by Nationwide Life Insurance Company.All of Nationwide Life Insurance Company's common stock is owned by Nationwide Financial Services, Inc. ("NFS"), a holding company.NFS has two classes of common stock outstanding with different voting rights enabling Nationwide Corporation (the holder of all of the outstanding Class B Common Stock) to control NFS.Nationwide Corporation is a holding company, as well.All of the common stock is held by Nationwide Mutual Insurance Company (95.2%) and Nationwide Mutual Fire Insurance Company (4.8%), the ultimate controlling persons of the Nationwide group of companies.The Nationwide group of companies is one of America’s largest insurance and financial services family of companies, with combined assets of over $160 billion as of December 31, 2006. Nationwide VL Separate Account-C Nationwide VL Separate Account-C is a separate account that invests in mutual funds offered and sold to insurance companies and certain retirement plans.We established the separate account on July 22, 1997 pursuant to Ohio law.Although the separate account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940, the SEC does not supervise our management or the management of the variable account.We serve as the custodian of the assets of the variable account. 1 Nationwide Investment Services Corporation (NISC) The policies are distributed by NISC, located at One Nationwide Plaza, Columbus, Ohio 43215, a wholly owned subsidiary of Nationwide Life Insurance Company.For policies issued in Michigan, all references to NISC will mean Nationwide Investment Svcs. Corporation.NISC was organized as an Oklahoma corporation in 1981. The policies will be sold on a continuous basis by licensed insurance agents in those states where the policies may lawfully be sold.Agents are registered representatives of broker dealers registered under the Securities Exchange Act of 1934 that are member firms of the National Association of Securities Dealers, Inc. ("NASD"). We paid no underwriting commissions to NISC for each of the separate account’s last three fiscal years. Services We have responsibility for administration of the policies and the variable account.We also maintain the records of the name, address, taxpayer identification number, and other pertinent information for each policy owner and the number and type of policy issued to each policy owner and records with respect to the policy value of each policy. We are the custodian of the assets of the variable account.We will maintain a record of all purchases and redemption of shares of the mutual funds. The financial statements of Nationwide VL Separate Account-C and the financial statements and schedules of Nationwide Life and Annuity Insurance Company for the periods indicated have been included herein in reliance upon the reports of KPMG LLP, independent registered public accounting firm, appearing elsewhere herein, and upon the authority of said firm as experts in accounting and auditing.The audit report of KPMG LLP covering the December 31, 2006 financial statements and schedules of Nationwide Life and Annuity Insurance Company contains an explanatory paragraph that states that Nationwide Life and Annuity Insurance Company adopted the American Institute of Certified Public Accountants' Statement of Position 03-1, Accounting and Reporting by Insurance Enterprises for Certain Nontraditional Long-Duration Contracts and for Separate Accounts, in 2004.KPMG LLP is located at 191 West Nationwide Blvd., Columbus, Ohio 43215. Underwriting Procedure We underwrite the policies issued through Nationwide VLI Separate Account-4 and Nationwide VL Separate Account-C.The policy's cost of insurance depends upon the Insured's issue age, underwriting class, and length of time the policy has been In Force.The rates will vary depending upon tobacco use and other risk factors.Monthly cost of insurance rates will not exceed those guaranteed in the policy.Guaranteed cost of insurance rates for policies are based on the 1980 Commissioners’ Standard Ordinary Male Mortality Table, Age Last Birthday aggregated as to tobacco status.Guaranteed cost of insurance rates for substandard risks will equal the guaranteed cost of insurance rates for standard risks times a percentage greater than 100%. The underwriting class of an Insured may affect the cost of insurance rate.There are three underwriting classes into which Insureds are placed, depending on the Insureds’ mortality characteristics: Guaranteed Issue, Simplified Issue, and Regular Issue.For policies with applications signed on or after January 1, 2006, within each of these mortality risk classes, there are three sub-classifications based on other risk factors of the case and the associated employee benefit plan.The most favorable is Class A, followed by Class B, and then Class C.For policies issued before January 1, 2006, there are no sub-classifications. In an otherwise identical policy, an Insured in the Regular Issue underwriting class will have a lower cost of insurance than an Insured in a rate class with higher mortality risks. The rating class is determined using questionnaires, medical records, and physical exams, depending on the amount of insurance and the attributes of the Insured.On groups, we may underwrite using short-form questionnaires or abbreviated medical evaluations. Net Amount at Risk The policy’s cost of insurance is also dependent on the policy’s Net Amount At Risk, which equals the policy’s Death Benefit minus the policy’s Cash Value.For policies with applications signed before January 1, 2006, the policy’s Net Amount At Risk is allocated to the Additional (insurance) Protection Rider first (if applicable) and any remaining excess is allocated to the base policy coverage.For policies with applications signed on or after January 1, 2006, the policy’s Net Amount At Risk is allocated between base coverage and Additional (insurance) Protection Rider coverage proportionately, using the ratio (at the time of issuance) of each to the total Specified Amount.This new allocation of Net Amount At Risk results in the charges for the base policy coverage and the Rider coverage being more directly linked to the amount coverage received, as compared to the total Specified Amount. If you did not elect the Additional (insurance) Protection Rider, this distinction is irrelevant. 2 Target Premium We use “target premium” to calculate the premium load charge.For all policies, target premium is calculated according to established SEC rules and regulations.For policies with applications signed before January 1, 2006, the target premium is equal to 28.57% of the maximum annual Premium allowed under the Code.For policies with applications signed on or after January 1, 2006, the target premium is equal to 100% of the maximum annual Premium allowed under the Code for the policy to be treated as life insurance.Additionally, in determining the target premium, we assume: the policy is not a modified endowment contract (as defined in the Code); the policy’s death benefit is equal to the base (non-rider) portion of the Specified Amount; and you pay seven level Annual Premiums. Illustrations Before you purchase the policy, and upon request thereafter, we will provide illustrations of future benefits under the policy based upon the proposed Insured's age and Premium class, the Death Benefits option, face amount, planned periodic Premiums, and Riders requested. Advertising Rating Agencies.Independent financial rating services, including Moody's, Standard & Poor's and A.M. Best Company rank and rate us.The purpose of these ratings is to reflect the financial strength or claims-paying ability of Nationwide.The ratings are not intended to reflect the investment experience or financial strength of the variable account.We may advertise these ratings from time to time.In addition, we may include in certain advertisements, endorsements in the form of a list of organizations, individuals or other parties which recommend us or the policies.Furthermore, we may occasionally include in advertisements comparisons of currently taxable and tax deferred investment programs, based on selected tax brackets, or discussions of alternative investment vehicles and general economic conditions. Additional Materials.We may provide information on various topics to you and prospective policy owners in advertising, sales literature or other materials. Money Market Yields We may advertise the "yield" and "effective yield" for the money market sub-account.Yield and effective yield are annualized, which means that it is assumed that the underlying mutual fund generates the same level of net income throughout a year. Yield is a measure of the net dividend and interest income earned over a specific seven-day period (which period will be stated in the advertisement) expressed as a percentage of the offering price of the underlying mutual fund’s units.The effective yield is calculated similarly, but reflects assumed compounding, calculated under rules prescribed by the SEC.Thus, effective yield will be slightly higher than yield, due to the compounding. Historical Performance of the Sub-Accounts We will advertise historical performance of the sub-accounts in accordance with SEC prescribed calculations.Please note that performance information is annualized.However, if a sub-account has been available in the variable account for less than one year, the performance information for that sub-account is not annualized.Performance information is based on historical earnings and is not intended to predict or project future results. Tax Definition of Life Insurance Section 7702(b)(1) of the Internal Revenue Code provides that if one of two alternate tests is met, a policy will be treated as life insurance for federal tax purposes.The two tests are referred to as the Cash Value Accumulation Test and the Guideline Premium/Cash Value Corridor Test. 3 The tables below show the numeric requirements for each test. Guideline Premium/Cash Value Corridor Test Table of Applicable Percentages of Cash Value Attained Age of Younger Insured Percentage of Cash Value 0-40 250% 41 243% 42 236% 43 229% 44 222% 45 215% 46 209% 47 203% 48 197% 49 191% 50 185% 51 178% 52 171% 53 164% 54 157% 55 150% 56 146% 57 142% 58 138% 59 134% 60 130% 61 128% 62 126% 63 124% 64 122% 65 120% 66 119% 67 118% 68 117% 69 116% 70 115% 71 113% 72 111% 73 109% 74 107% 75 105% 76 105% 77 105% 78 105% 79 105% 80 105% 81 105% 82 105% 83 105% 84 105% 85 105% 86 105% 87 105% 88 105% 89 105% 90 105% 91 104% 92 103% 93 102% 94 101% 4 95 101% 96 101% 97 101% 98 101% 99 101% 100 100% Cash Value Accumulation Test The Cash Value Accumulation Test also requires the Death Benefit to exceed an applicable percentage of the Cash Value.These applicable percentages are calculated by determining net single Premiums for each policy year given a set of actuarial assumptions.The relevant material assumptions include an interest rate of 4% and 1980 CSO guaranteed mortality as prescribed in Section 7702 of the Code for the Cash Value Accumulation Test.The resulting net single Premiums are then inverted (i.e., multiplied by 1/net single Premium) to give the applicable Cash Value percentages.These Premiums vary with the ages, and risk classifications of the Insureds. The table below provides an example of applicable percentages for the Cash Value Accumulation Test.This example is for a male non-tobacco preferred issue age 55. Policy Year Percentage of Cash Value 1 302% 2 290% 3 279% 4 269% 5 259% 6 249% 7 240% 8 231% 9 223% 10 215% 11 207% 12 200% 13 193% 14 186% 15 180% 16 174% 17 169% 18 164% 19 159% 20 154% 21 150% 22 146% 23 142% 24 139% 25 136% 26 133% 27 130% 28 127% 29 125% 30 123% 31 121% 32 119% 33 118% 34 116% 35 115% 36 113% 37 112% 38 111% 5 39 110% 40 108% 41 107% 42 106% 43 104% 44 103% 45 102% 6 Report of Independent Registered Public Accounting Firm The Board of Directors of Nationwide Life and Annuity Insurance Company and Contract Owners of Nationwide VL Separate Account-C: We have audited the accompanying statement of assets, liabilities and contract owners’ equity of Nationwide VL Separate Account-C (comprised of the sub-accounts listed in note 1(b) (collectively, “the Accounts”)) as of December31, 2006, and the related statements of operations and changes in contract owners’ equity, and the financial highlights for each of the periods indicated herein. These financial statements and financial highlights are the responsibility of the Accounts’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December31, 2006, by correspondence with the transfer agents of the underlying mutual funds. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Accounts as of December31, 2006, and the results of their operations, changes in contract owners’ equity, and financial highlights for each of the periods indicated herein, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Columbus, Ohio March9, 2007 NATIONWIDE VL SEPARATE ACCOUNT–C STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December31, 2006 Assets: Investments at fair value: AIM Variable Insurance Funds – AIM V.I. Basic Value Fund – Series I (AIMBValue)1,483 shares (cost $18,265) $ 19,808 AllianceBernstein Variable Products Series Fund, Inc. – Growth and Income Portfolio – ClassA (AlVPGrIncA)36,093 shares (cost $909,324) 981,381 AllianceBernstein Variable Products Series Fund, Inc. – International Value Portfolio – ClassA (AlVPIntlValA)18,069 shares (cost $409,489) 450,993 American Century Variable Portfolios, Inc. – Capital Appreciation Fund – Class I (ACVPCapAp)152,803 shares (cost $1,227,482) 1,674,718 American Century Variable Portfolios, Inc. – Income& Growth Fund – Class I (ACVPIncGr)1,262,146 shares (cost $8,671,424) 10,892,316 American Century Variable Portfolios, Inc. – International Fund – Class I (ACVPInt)491,141 shares (cost $3,603,806) 4,970,352 American Century Variable Portfolios, Inc. – Ultra® Fund – Class I (ACVPUltra)48,550 shares (cost $483,266) 487,443 American Century Variable Portfolios, Inc. – Value Fund – Class I (ACVPVal)240,781 shares (cost $1,964,392) 2,104,427 Baron Capital Funds Trust – Baron Capital Asset Fund – Insurance Shares (BCFTCpAsset)22,304 shares (cost $667,843) 720,430 Calvert Variable Series, Inc. – Social Equity Portfolio (CalVSSoEq)356 shares (cost $6,798) 6,940 Credit Suisse Trust – Global Small Cap Portfolio (CSTGlSmCp)24,668 shares (cost $321,459) 361,628 Credit Suisse Trust – International Focus Portfolio (CSTIntFoc)4,031 shares (cost $50,385) 55,386 Credit Suisse Trust – Large Cap Value Portfolio (CSTLCapV)9,548 shares (cost $136,430) 162,318 Credit Suisse Trust – Small Cap Growth Portfolio (CSTSmCapGr)34,112 shares (cost $513,279) 532,146 Dreyfus Investment Portfolios – Mid Cap Stock Index Portfolio – Initial Shares (DryIPMidCap)56 shares (cost $982) 979 Dreyfus Investment Portfolios – Small Cap Stock Index Portfolio – Service Shares (DryIPSmCap)390,118 shares (cost $6,424,008) 7,252,288 Dreyfus Socially Responsible Growth Fund, Inc. – Initial Shares, The (DrySRGro)3,700 shares (cost $98,240) 105,271 Dreyfus Stock Index Fund, Inc. – Initial Shares (DryStkIx)1,271,936 shares (cost $37,514,646) 45,980,482 Dreyfus Variable Investment Fund – Appreciation Portfolio – Initial Shares (DryVIApp)25,877 shares (cost $913,182) 1,101,081 Dreyfus Variable Investment Fund – International Value Portfolio – Initial Shares (DryVIIntVal)316,866 shares (cost $5,475,224) 6,178,893 DWS Variable Series II – DWS Dreman High Return Equity VIP – Class B (DWSVHghRtrn)16,947 shares (cost $229,888) 254,542 Federated Insurance Series – Federated Quality Bond Fund II – Primary Shares (FedQualBd)47,813 shares (cost $539,893) 539,806 Fidelity® Variable Insurance Products Fund – Equity-Income Portfolio – Service Class (FidVIPEIS)327,795 shares (cost $8,174,901) 8,558,733 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–C STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY, Continued Fidelity® Variable Insurance Products Fund – Growth Portfolio – Initial Class (FidVIPGr)1,616 shares (cost $56,153) $ 57,960 Fidelity® Variable Insurance Products Fund – Growth Portfolio – Service Class (FidVIPGrS)508,712 shares (cost $16,553,097) 18,171,192 Fidelity® Variable Insurance Products Fund – High Income Portfolio – Service Class (FidVIPHIS)273,360 shares (cost $1,760,234) 1,727,635 Fidelity® Variable Insurance Products Fund – Overseas Portfolio – Service Class (FidVIPOvS)455,250 shares (cost $8,865,953) 10,862,268 Fidelity® Variable Insurance Products Fund II – Asset Manager Portfolio – Initial Class (FidVIPAM)260,056 shares (cost $3,825,887) 4,085,474 Fidelity® Variable Insurance Products Fund II – Contrafund® Portfolio – Service Class (FidVIPConS)368,348 shares (cost $11,664,020) 11,558,747 Fidelity® Variable Insurance Products Fund II – Investment Grade Bond Portfolio – Service Class (FidVIPIGBdS)4,604 shares (cost $58,335) 58,374 Fidelity® Variable Insurance Products Fund III – Growth Opportunities Portfolio – Service Class (FidVIPGrOpS)77,022 shares (cost $1,168,689) 1,397,179 Fidelity® Variable Insurance Products Fund III – Mid Cap Portfolio – Service Class (FidVIPMCapS)35,440 shares (cost $1,151,095) 1,225,868 Fidelity® Variable Insurance Products Fund III – Value Strategies Portfolio – Service Class (FidVIPVaIS)1,693 shares (cost $21,213) 22,723 Franklin Templeton Variable Insurance Products Trust – Franklin Small Cap Value Securities Fund – Class 2 (FrVIPSmCapV2)7,205 shares (cost $129,002) 135,383 Franklin Templeton Variable Insurance Products Trust – Templeton Foreign Securities Fund – Class 2 (FrVIPForSec2)165,765 shares (cost $2,584,298) 3,103,118 Gartmore GVIT – Emerging Markets Fund – Class I (GVITEmMrkts)19,624 shares (cost $301,338) 343,805 Gartmore GVIT – Federated GGVIT High Income Bond Fund – Class I (GVITFHiInc)220,032 shares (cost $1,746,764) 1,755,854 Gartmore GVIT – Global Financial Services Fund – Class I (GVITGlFin)92,128 shares (cost $1,235,062) 1,220,698 Gartmore GVIT – Global Health Sciences Fund – Class I (GVITGlHlth)1,300 shares (cost $13,694) 13,804 Gartmore GVIT – Global Technology and Communications Fund – Class I (GVITGlTech)850,693 shares (cost $3,687,793) 3,640,968 Gartmore GVIT – Global Utilities Fund – Class I (GVITGlUtl)394 shares (cost $5,116) 5,060 Gartmore GVIT – Government Bond Fund – Class I (GVITGvtBd)802,524 shares (cost $9,530,263) 9,108,645 Gartmore GVIT – Growth Fund: Class I (GVITGrowth)22,914 shares (cost $244,612) 278,402 Gartmore GVIT – International Growth Fund – Class I (GVITIntGro)33,953 shares (cost $292,664) 409,814 Gartmore GVIT – Investor Destinations Conservative Fund – Class II (GVITIDCon2)94 shares (cost $984) 981 Gartmore GVIT – Investor Destinations Moderate Fund – Class II (GVITIDMod2)83,648 shares (cost $960,222) 1,027,193 Gartmore GVIT – Investor Destinations Moderately Aggressive Fund – Class II (GVITIDModAg2)76 shares (cost $983) 993 Gartmore GVIT – Investor Destinations Moderately Conservative Fund – Class II (GVITIDModCon2)87 shares (cost $984) 984 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–C STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY, Continued Gartmore GVIT – J.P. Morgan GVIT Balanced Fund: Class I (GVITJPBal)329,274 shares (cost $3,350,667) $ 3,622,009 Gartmore GVIT – Mid Cap Growth Fund – Class I (GVITMdCpGr)13,877 shares (cost $383,908) 414,100 Gartmore GVIT – Mid Cap Index Fund – Class I (GVITMdCpIdx)51,297 shares (cost $932,691) 953,606 Gartmore GVIT – Money Market Fund – Class I (GVITMyMkt)620,471 shares (cost $620,471) 620,471 Gartmore GVIT – Money Market Fund – Class V (GVITMyMkt5)65,086,473 shares (cost $65,086,473) 65,086,473 Gartmore GVIT – Nationwide® Fund – Class I (GVITNWFund)45,126 shares (cost $491,279) 601,081 Gartmore GVIT – Small Cap Growth Fund – Class I (GVITSmCapGr)69,292 shares (cost $934,803) 1,137,084 Gartmore GVIT – Small Cap Value Fund – Class I (GVITSmCapVal)500,574 shares (cost $6,129,899) 6,232,146 Gartmore GVIT – Small Company Fund – Class I (GVITSmComp)283,744 shares (cost $6,538,560) 7,090,772 Gartmore GVIT – U.S. Growth Leaders Fund – Class I (GVITUSGro)4,194 shares (cost $44,114) 44,206 Gartmore GVIT – Van Kampen GGVIT Comstock Value Fund: Class I (GVITVKVal)6,067 shares (cost $70,993) 76,081 Gartmore GVIT – Van Kampen GVIT Multi-Sector Bond Fund – Class I (GVITMltSec)250,725 shares (cost $2,496,682) 2,459,612 Gartmore GVIT – Worldwide Leaders Fund – Class I (GVITWLead)26,144 shares (cost $304,896) 415,691 Goldman Sachs Variable Insurance Trust – Goldman Sachs VIT Mid Cap Value Fund (GSVMdCpV)224,990 shares (cost $3,590,676) 3,620,089 Janus Aspen Series – Balanced Portfolio – Service Shares (JanBal)16,726 shares (cost $388,844) 482,209 Janus Aspen Series – Forty Portfolio – Service Shares (JanForty)9,265 shares (cost $258,045) 277,103 Janus Aspen Series – Global Technology Portfolio – Service Shares (JanGlTech)139,470 shares (cost $521,168) 595,535 Janus Aspen Series – International Growth Portfolio – Service Shares (JanIntGroS)42,549 shares (cost $1,341,580) 2,153,405 JPMorgan Insurance Trust – JPMorgan Insurance Trust Diversified Mid Cap Growth Portfolio 1 (JPMMidCapGr)58,577 shares (cost $1,078,513) 1,245,337 Neuberger Berman Advisers Management Trust – Fasciano Portfolio – Class S (NBAMTFasc)329 shares (cost $4,771) 4,787 Neuberger Berman Advisers Management Trust – Guardian Portfolio – I Class Shares (NBAMTGuard)126,415 shares (cost $1,870,126) 2,491,644 Neuberger Berman Advisers Management Trust – Mid Cap Growth Portfolio – I Class Shares (NBAMTMCGr)53,523 shares (cost $1,053,950) 1,244,953 Neuberger Berman Advisers Management Trust – Partners Portfolio®– Class I (NBAMTPart)82,647 shares (cost $1,754,404) 1,748,801 Oppenheimer Variable Account Funds – Oppenheimer Balanced Fund/VA – Non-Service Shares (OppBal)56,828 shares (cost $937,436) 1,005,279 Oppenheimer Variable Account Funds – Oppenheimer Capital Appreciation Fund/VA – Non-Service Shares (OppCapAp)227,062 shares (cost $7,665,125) 9,407,167 Oppenheimer Variable Account Funds – Oppenheimer Core Bond Fund/VA – Non-Service Shares (OppBdFd)99,135 shares (cost $1,129,619) 1,106,350 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–C STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY, Continued Oppenheimer Variable Account Funds – Oppenheimer Global Securities Fund/VA – Non-Service Shares (OppGlSec)67,377 shares (cost $2,144,277) $ 2,478,807 Oppenheimer Variable Account Funds – Oppenheimer Main Street Fund®/VA
